Citation Nr: 0200431	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for an abdominal 
disorder.  

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1979 to August 
1994, and an additional seven years and five days of prior 
active service.  

This appeal arises from January and August 1995 RO decisions, 
which denied service connection for disorders of the lungs 
and abdomen.  

On a March 1997 VA Form 9, the veteran requested a hearing 
before a Member of the Board at the RO (a Travel Board 
hearing).  He appeared at such a hearing in April 1999 but 
then canceled it pending completion of further development by 
the RO on another claim (i.e., a compensable rating for a 
service-connected right knee disorder).  He was rescheduled 
for a Travel Board hearing, but in December 1999 he canceled 
his request for the hearing.  

This appeal also arises from a June 2001 RO decision, which 
denied service connection for sinusitis.  

It is noted that two other appeals of the veteran (i.e., 
service connection for hearing loss and a compensable rating 
for a service-connected right knee disorder) were withdrawn 
from appellate consideration by a December 2000 letter of the 
veteran's representative.  


REMAND

At the outset, the Board notes that on November 9, 2000, 
during the pendency of this appeal, the President signed H.R. 
4864, the "Veterans Claims Assistance Act of 2000" (or 
VCAA), which among other things redefined the obligations of 
VA with respect to the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 2001).  The 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

A review of the claims file shows that there is an incomplete 
copy of the veteran's January 1994 military retirement 
physical examination.  The RO should attempt to obtain a 
complete report of the veteran's military retirement 
examination.  

In regard to the lung disorder and sinusitis claims, a review 
of the record reveals the veteran was treated on multiple 
occasions in service for nasal, sinus, or chest congestion, 
sore throat, cough, and cold symptoms.  He was diagnosed with 
bronchitis (in April 1987), sinusitis (monthly from April to 
September 1988), upper respiratory infection (in May 1988 and 
October 1989), probable early bronchitis-mycoplasma (in 
October 1989), pharyngitis (in December 1990), mild sinus 
congestion (in September 1993), and bronchitis (in December 
1993). 

Following his military retirement, the veteran resided 
overseas and underwent a physical examination in June 1995.  
On a Report of Medical History at that time it was noted the 
veteran had a "chronic cold/cough/sinusitis" since 1990.  
The physical examination report, however, does not reflect 
any findings or diagnosis pertaining to the lungs and chest 
(except for a normal chest X-ray done in April 1995).    

Also of record are numerous reports of post-service treatment 
at Moncrief Army Community Hospital for such diagnosed 
conditions as probable bronchitis (in August 1997), 
bronchitis (in April, October, and November 1999), clinical 
sinusitis (in November 1999), allergic rhinitis (in August 
1999, January 2000, and April 2000), upper respiratory 
infection (in March 2001), and upper respiratory infection 
versus allergy (in June 2001).

In view of the varying diagnoses pertaining to the 
respiratory system, it is the Board's judgment that a VA 
examination is in order to clarify all current conditions of 
the veteran and to determine the etiology of any diagnosed 
condition.  

In regard to the abdominal disorder claim, it is noted that 
during service the veteran was hospitalized for several days 
from July to August 1987 for complaints of right lower 
quadrant abdominal pain that resolved spontaneously.  The 
initial impression was probable gastroenteritis.  The final 
diagnosis was abdominal pain of unknown etiology.  The 
veteran now claims compensation is warranted for abdominal 
pain that had its onset in service.  The claims file shows he 
underwent a general physical examination in June 1995, but 
such examination did not refer to any claimed abdominal 
condition.  The claims file does not contain competent 
evidence to support the veteran's assertions there is a 
causal relationship between his current abdominal complaints 
and his treatment for the same during military service.  In 
light of the foregoing, a VA examination is necessary to 
ascertain whether any current diagnosis is related to 
treatment during service.  

Because of the recent change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 with regard 
to the claims, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard, supra; VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain a complete 
report of the veteran's military 
retirement physical examination for 
association with the claims folder.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health care 
providers (VA or non-VA) where he has been 
treated for the conditions at issue since 
his August 1994 military retirement.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  Thereafter, the veteran should be 
afforded VA ear, nose, throat and 
pulmonary examinations, in order to 
ascertain the nature and likely etiology 
of his claimed sinus condition and lung 
disorder, respectively.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examinations and must be 
reviewed by the examiner in connection 
with the examinations.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The examiner should (1) state whether the 
veteran currently has any chronic sinus 
condition and lung disorder, and if so 
(2) provide a medical opinion, with full 
rationale, as to the likelihood that any 
current sinus condition and lung disorder 
were initially manifest during his period 
of service.  

4.  The veteran should be afforded a VA 
internal medicine examination in order to 
ascertain the nature and etiology of any 
chronic abdominal disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The examiner should (1) state whether the 
veteran currently has any chronic 
abdominal disorder, and if so (2) provide 
a medical opinion, with full rationale, 
as to the likelihood that any current 
abdominal disorder was initially manifest 
during his period of service.  

5.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate, on the merits, the veteran's 
claims for service connection.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), and its implementing 
regulations are completed.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



